UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6918



HENRY ALLEN BECKMAN,

                                            Plaintiff - Appellant,

          versus


GEORGETOWN COUNTY DETENTION CENTER, County of
Georgetown, State of South Carolina; KEITH
MCLEAN, Individually and officially; DOUG
GREEN, Individually and officially; H. JONES,
Sergeant; NURSE CAROL, Individually and
officially,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Patrick Michael Duffy, District
Judge. (CA-96-859-2-23)


Submitted:   November 6, 1997          Decided:     November 25, 1997


Before WIDENER and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Henry Allen Beckman, Appellant Pro Se. Stacey Lynn Kraftchick,
MCNAIR & SANFORD, P.A., Georgetown, South Carolina; Hugh Willcox
Buyck, HOOD LAW FIRM, Charleston, South Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order denying relief on
his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion accepting the magistrate judge's

recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Beckman v. Georgetown
County, No. CA-96-859-2-23 (D.S.C. June 30, 1997). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would
not aid the decisional process.




                                                          AFFIRMED




                                  2